         Case 1:21-cr-00262-SHR Document 1 Filed 09/10/21 Page 1 of 4




                     UMTED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

LIMTED STATES OF AMERICA                  )            cR. NO. 1:21-CR-
                                          )
               v                          )            (JIJDGE                  )
                                             )
LTIKE CHENOWETH,                             )         (Electronically Filed)
     Defendant.                              )

                               INFORMATION

THE U.S. ATTORNEY CHARGESI

                                   COTINT        1
                     Conspiracy to Possess Stolen Firearms
                                 (rau.s.c.       S   szr)

        From on or about June 13, 2018, to on or about June 14, 2018, in

Franklin County, Pennsylvania, within the Middle District of

Pennsylvania, the defendant,

                            LIIKE CHENOWETH,

did intentionally and knowingly combine, conspire, confederate and

agree with others to commit an offense against the United States, that

is, to possess, receive, store, and dispose of stolen firearms, said

firearms having been shipped in interstate commerce, in violation of

Title   18,   United States Code, Sectiong22$).
       Case 1:21-cr-00262-SHR Document 1 Filed 09/10/21 Page 2 of 4




                             OVERTACTS

     In furtherance ofthe conspiracy and to effect the objects ofthe

conspiracy, the following overt acts, among others, were committed by

the defendant in the Middle District of Pennsylvania:

     1.    On or about June 14, 2018, the defendant traveled with a co-

conspirator from at or near Hagerstown, Maryland to the vicinity of

Calvary Firearms, a Federal Firearms Licensee, located at 1764 Lincoln

Way East, Chambersburg, Pennsylvania.

     2.    Once at Calvary Firearms, the defendant and the co-

conspirator attempted to unlawfully enter Calvary Firearms by

breaking windows, but were unsuccessful.

     3.    Ultimately, Chenoweth unlawfully entered Calvary

Firearms by forcing open a door.




                                     L
        Case 1:21-cr-00262-SHR Document 1 Filed 09/10/21 Page 3 of 4




       4.    Once inside Calvary Firearms, Chenoweth smashed a glass

display case and stole eight firearms, to wit:

I                 Firearm                              Serial Number
I   Sig Sauer P365, 9mm handgun                 66A006950
    Glock 19, Gen 5, 9mm handgun                BGFN272
    Glock 17, Gen 5, 9mm handgun                BGFA114
    CZ, 7 5sp-01, 9mm handgun                   c445901
    Ruger, ECgS, 9mm handgun                    454-59430
    Taurus, 856, 38 Special handgun             LP65858
    Taurus, 605, 357 Magnum handgun             LN54384
    Colt, Cobra, 38 Special handgun             R1'545432

said firearms having traveled in interstate commerce.

       5. Chenoweth then exited Calvary Firearms and Chenoweth and
the co-conspirator ultimately returned to at or near Hagerstown,

Maryland with the stolen firearms.


       All in violation of Title   18,   United States Code, Section 371



THE U.S. ATTORNEY FURTHER CHARGES:

                                  COUNIT 2
                        Possession of Stolen Firearme
                             (18 u.s.c. S e226)

       On or about June 14, 2018, in Franklin County, Pennsylvania,

within the Middle District of Pennsylvania, the defendant,

                            LLIKE CHENOWETH,
                                            3
       Case 1:21-cr-00262-SHR Document 1 Filed 09/10/21 Page 4 of 4




knowingly possessed, received, stored, and disposed ofeight stolen

firearms, those being:

                 Firearm                  Serial Number
  Sig Sauer P365, 9mm handgun      66A006950
  Glock 19, Gen 5, 9mm handgun     BGFN272  I




  Glock 17, Gen 5, 9mm handgun     BGFA114
  CZ, 7 5sp'01, 9mm handgun        c44590t
  Ruger, ECgS, 9mm handgun         454-59430
  Taurus, 856, 38 Special han dgun LP65858
  Taurus, 605, 357 Magnum hand n LN54384
  Colt, Cobra, 38 Special handgun  R4545432

which had been shipped and transported in interstate commerce,

having reasonable cause to believe the firearms were stolen.

     All in violation of Title   18, United States Code, Sections 922().

BRUCE D. BRANDLER
ACTING UNITED STATES ATTORNEY



                                                Date:   c/to/z/
SCOTT R. FO D
ASSISTANT U.S. ATTORNEY




                                        4
